United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  November 9, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                           No. 05-50398
                         Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

GEORGE LAWRENCE ANDREWS, also known
as Larry Andrews,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 5:02-CR-258-2
                       --------------------

Before REAVLEY, GARZA, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, George Lawrence

Andrews raises arguments that are foreclosed by United States v.

Scroggins, 411 F.3d 572, 576-77 (5th Cir. 2005), which held that

the Due Process Clause does not bar the application of Justice

Breyer’s remedy opinion in United States v. Booker, 125 S. Ct.
738 (2005), when resentencing defendants in light of Booker.          The




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 05-50398
                               -2-

Government’s motion for summary affirmance is GRANTED, and the

judgment of the district court is AFFIRMED.